         Case 5:17-cv-02727-BLF Document 127 Filed 03/14/19 Page 1 of 4




 1   KRISTIN WALKER-PROBST (State Bar No. 206389)
     kristin.walker-probst@wbd-us.corn
 2   NADIA N. ADAMS (State Bar No. 270428)
     nadia.adams@wbd-us.com
 3   WOMBLE BOND DICKINSON (US) LLP
     3200 Park Center Drive, Suite 700
 4   Costa Mesa, California 92626
     Telephone: (714) 557-3800
 5   Facsimile: (714) 557-3347

 6 MARY KATE SULLIVAN (State Bar No. 180203)
   mks@severson.com
 7 ALISA A. GIVENTAL (State Bar No. 273551)
   aag@severson.com
 8 SEVERSON & WERSON
   A Professional Corporation
 9 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
10 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
11
   Attorneys for Defendant
12 OCWEN LOAN SERVICING, LLC

13
                                       UNITED STATES DISTRICT COURT
14
                     NORTHERN DISTRICT OF CALIFORNIA — SAN JOSE DIVISION
15
     PHYLLIS SANDIGO,                                   Case No. 5:17-cv-02727-BLF
16                                                      Hon. Beth Labson Freeman
                         Plaintiff,                     Ctrm. 3
17
               vs.                                      DECLARATION OF KEVIN FLANNIGAN
18                                                      IN SUPPORT OF OCWEN LOAN
   OCWEN LOAN SERVICING, LLC and U.S.                   SERVICING, LLC'S REPLY
19 BANK NATIONAL ASSOCIATION, AS                        IN SUPPORT OF MOTION FOR
   TRUSTEE FOR GSAA HOME EQUITY                         SUMMARY JUDGMENT, OR
20 TRUST 2007-3, ASSET BACKED                           ALTERNATIVELY,
   CERTIFICATES, SERIES 2007-3 and                      PARTIAL SUMMARY JUDGMENT
21 DOES 1-100,
                                                        Date:   March 28, 2019
22                       Defendants.                    Time:   9:00 a.m.

23                                                      Action Filed:   April 11, 2017
                                                        Removal Date:   May 11,2017
24                                                      Trial Date:     August 19, 2019

25            I, Kevin Flannigan, declare as follows:

26            1.        I am employed as a Senior Loan Analyst for Ocwen Loan Servicing, LLC

27 ("Ocwen"), and am authorized to sign this declaration on behalf of Ocwen. This declaration is

28   21000.0634/14770536.3                       1                           5:17-cv-02727-BLF
              DECLARATION OF KEVIN FLANNIGAN IN SUPPORT OF OCWEN LOAN SERVICING, LLC'S REPLY
                             IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY,
                                                                PARTIAL SUMMARY JUDGMENT
         Case 5:17-cv-02727-BLF Document 127 Filed 03/14/19 Page 2 of 4




 1 provided in support of Ocwen's Reply to Plaintiffs Opposition to Ocwen's Motion for Summary

 2 Judgment.

 3             2.        As part of my job responsibilities for Ocwen, I have personal knowledge of and am

 4 familiar with the types of records maintained by Ocwen and the procedures for creating and

 5 maintaining those records, including the procedures for integrating records from prior loan

 6 servicers and/or lenders.

 7             3.        In the course of my employment responsibilities, I have access to the business

 8 records of Ocwen, including Ocwen's file concerning the loan that is the subject matter of this

 9 litigation (Loan number ending in 5841) ("the loan"), which Ocwen services.

10             4.        The records of Ocwen relating to the subject loan are made in the ordinary course

11 of business by persons whose job it is to make such records, and/or are received by Ocwen in the

12 ordinary course of its business. The records were made at or near the time of the occurrence of the

13 events which they record. I have personally reviewed Ocwen's records pertaining to the subject

14 loan, including the loan origination, servicing, and foreclosure files. If called as a witness, I could

15 and would testify truthfully with respect to the matters stated herein.

16             5.       Ocwen's general policy is not to collect on accounts in bankruptcy. Ocwen does

17 not place collection calls or send collection letters on past due accounts in bankruptcy status. Upon

18 contact received from a borrower whose account is in a bankruptcy status, Ocwen will relay

19 factual information regarding the status of the account, the next payment due, and the amount, but

20 will not seek out payment. Ocwen does accept a payment voluntary offered by a borrower in

21 bankruptcy.

22             6.        For most loans, including Sandigo's loan, payments are due on the first of the

23 month. For such loans, for a payment to be posted during a particular month, Ocwen must receive

24 the full contractual payment owed on the first of the month no later than the last day of the month.

25             7.       For accounts in bankruptcy status, if a short payment is received from a customer —

26 i.e. a payment that is insufficient to cover the contractual principal, interest, and escrow (if any)

27 amount due — the payment is placed into a "suspense" account associated with the customer, the

28   21000.0634/14770536.3                       2                           5:17-cv-02727-BLF
              DECLARATION OF KEVIN FLANNIGAN IN SUPPORT OF OCWEN LOAN SERVICING, LLC'S REPLY
                             IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY,
                                                                PARTIAL SUMMARY JUDGMENT
         Case 5:17-cv-02727-BLF Document 127 Filed 03/14/19 Page 3 of 4




 1 due date on the account does not advance to the following month, and — if no additional funds are

 2 received during that month — the payment for that month is deemed not received. If, during the

 3 month that a short payment is made, additional funds are received from the customer and those

 4 funds together with funds held in suspense are sufficient to complete the next contractual payment

 5 due on the account, then the payment is applied and the payment is deemed received for

 6 whichever monthly payment the account is then due. If a short payment is made and no additional

 7 funds are received during that month, then the short payment remains in suspense until such a time

 8 when the customer makes a payment sufficient to complete the next contractual payment due on

 9 the account.

10             8.       As a general practice, for accounts that are not in bankruptcy, Ocwen stops

11 accepting partial payments and holding the funds in suspense pending receipt of additional funds

12 once an account becomes more than 89 days past due. Once this status is reached, Ocwen will

13 only accept a payment that brings the account fully current.

14             9.       This is not the case for accounts in a bankruptcy status, particularly Chapter 13

15 bankruptcy. For accounts in Chapter 13 bankruptcy, Ocwen continues to accept partial payments,

16 holding them in suspense, and applying payments to the next due date upon receipt of additional

17 funds sufficient to constitute a full payment, so long as a bankruptcy status is on the account.

18             10.      Because of Sandigo's pending bankruptcy, the escrow department had no authority

19 to allow a change in payment inconsistent with bankruptcy filings that reflected the monthly

20 payment of $1,597.56. There was no meaningful contact between Ocwen and Sandigo from May

21 2014 until December 14, 2015. Although Ocwen had adjusted the account to reflect a monthly

22 payment consistent with bankruptcy records, it could not have reached out to Sandigo to tell her

23 that the payments she had been making were short because of the pending bankruptcy.

24             11.       For various reasons, including customer courtesy, availability of funds in the

25 escrow account, and being unhampered by bankruptcy proceedings, Ocwen made the decision to

26 abandon the foreclosure proceedings, and to reverse and reapply payments made by Sandigo

27 during her bankruptcy consistently with Sandigo's request to be de-escrowed for taxes as of June

28   21000.0634/14770536.3                               3                   5:17-cv-02727-BLF
              DECLARATION OF KEVIN FLANNIGAN IN SUPPORT OF OCWEN LOAN SERVICING, LLC'S REPLY
                             IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY,
                                                                PARTIAL SUMMARY JUDGMENT
     Case 5:17-cv-02727-BLF Document 127 Filed 03/14/19 Page 4 of 4




     2013. This process was completed on June 21, 2018. All late charges and foreclosure fees were
2 also waived. See transaction history reflecting these changes attached hereto as Exhibit 1.

3             I declare under penalty of perjury that the foregoing is true and correct. Executed March19,

4 2019, at Houston, Texas.

5

6                                                       7/
                                                       Kevin Flannigan
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
22

23

24

25

26

27

28   21000.0634/14770536.3                              4                    5:17-cv-02727-BLF
              DECLARATION OF KEVIN FLANNIGAN IN SUPPORT OF OCWEN LOAN SERVICING, LIJC'S REPLY
                             IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY,
                                                                PARTIAL SUMMARY JUDGMENT
